DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance over prior art: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 11 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, based on the identified subcarrier spacing set and the identified subcarrier spacing, identifying a subcarrier spacing for the SIB; and
receiving, from the base station, the SIB based on the subcarrier spacing for the
SIB. 
In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 6 and 16 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, based on the identified subcarrier spacing set and the identified subcarrier spacing, identifying a subcarrier spacing for the SIB; and
receiving, from the base station, the SIB based on the subcarrier spacing for the
SIB. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0036634 (published 31 Jan. 2019) [hereinafter Cheng] disclosed in foreign priority (translation enclosed) teaches a network device may receive a master information block and determine a subcarrier frequency set based upon the block. The device may further determine a subcarrier spacing for reception based upon the subcarrier spacing set. Cheng does not teach based on the identified subcarrier spacing set and the identified subcarrier spacing, identifying a subcarrier spacing for the SIB; and
receiving, from the base station, the SIB based on the subcarrier spacing for the
SIB.
	b. U.S. Pre-Grant Publ'n. No. 2019/0059075 (published 21 Feb. 2019) [hereinafter Hayashi] teaches a user equipment may monitor a Physical Downlink Control CHannel (PDCCH) and be configured to identify a subcarrier spacing based on information included in a Master Information Block. The information may be information relating to an applicable subcarrier spacing set and further information may be information relating to a subcarrier spacing to be actually applied in the applicable subcarrier spacing set. Hayashi does not teach based on the identified subcarrier spacing set and the identified subcarrier spacing, identifying a subcarrier spacing for the SIB; and receiving, from the base station, the SIB based on the subcarrier spacing for the
SIB.
Additionally, all of the further limitations in 2 – 5, 7 – 10, 12 - 15 and 17 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 16, 2021Primary Examiner, Art Unit 2471